Citation Nr: 1629697	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to April 12, 2012, and in excess of 20 percent as of April 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

An April 2014 rating decision granted a 20 percent rating for the lumbar spine disability, effective April 12, 2012.  However, as a higher rating is available for the lumbar spine disability and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for a lumbar spine disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a cervical spine disability that is directly related to active service.



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  To the extent that the Veteran's cervical spine disability represents a degenerative or arthritic process, the Board will consider entitlement to service connection both by a continuity of symptomatology and on a presumptive basis.

The Veteran has been diagnosed with multilevel degenerative disc disease of the cervical spine, such as in a November 2009 MRI report.  Thus, a current cervical spine disability is shown.  With respect to an in-service event, disease, or injury, the Veteran claims that his cervical spine disability is related to an in-service accident where he slipped on a patch of ice, fell, and landed on his back and neck.  A service treatment record from January 1972 verifies the Veteran's report that he fell on his back while walking to work.  Subsequent service treatment records document the Veteran's ongoing complaints of back pain and headaches related to this fall.  Service connection for a low back disability and for headaches has previously been established as related to that in-service fall.  Accordingly, the Board finds that an in-service event, disease, or injury is conceded.  

With regard to medical evidence of nexus between the currently diagnosed cervical spine disability and the Veteran's in-service fall, in September 2013, a private treatment provider reviewed the Veteran's service medical records and examined the Veteran.  After commenting on specific medical treatment records, and specific service treatment records, the examiner explained that it was as likely as not that the Veteran's current neck disability occurred at the time of the initial back injury in 1971.  The examiner supported that opinion by noting that the Veteran had presented for treatment multiple times following his fall in which there were no findings of sinusitis on radiographic studies.  The examiner cited to specific dates in the service treatment records.

At an August 2011 VA examination, a diagnosis of right knee degenerative arthritis was given.  The examiner opined that the Veteran's neck disability was less likely than not proximately due to the service-connected back disability, as he felt that it was most likely that the neck condition was related to chronic degenerative changes associated with aging and morbid obesity.

While the August 2011 VA examiner's opinion is evidence that weighs against the claim on a secondary basis, the Board has assigned that opinion less probative value.  Notably, the examiner only offered a negative opinion regarding a theory of secondary service connection.  The examiner offered no opinion regarding the theory that the Veteran's current cervical spine disability was directly related to his service or to the documented fall during service.

Conversely, the September 2013 private medical examiner linked the Veteran's current cervical spine disability directly to service.  The examiner reviewed and commented on the service treatment records and the Veteran's post-service treatment.  Significantly, the examiner supported the positive opinion with numerous examples from the record and medical experience.  In addition, the August 2011 VA examiner's opinion is not contrary to the September 2013 private opinion as the VA opinion did not address direct service connection.  Therefore, the Board has assigned the September 2013 significant probative value.

In light of the fact that the Veteran had a documented in-service fall and is currently diagnosed with degenerative disc disease of the cervical spine; and in light of the most persuasive evidence of record showing a relationship between the current cervical spine disability and the injury in service, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant the claim.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is granted.



REMAND

The Veteran last underwent VA examination for the service-connected lower back disability in April 2013.  Since that time, the Veteran testified at the April 2016 hearing, that his lower and upper back symptoms have increased in severity.

Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the Veteran's assertions of increased symptoms, and the lack of accompanying VA medical records, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of the low back disability.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lower back disability, to include radiculopathy. 

(b)  Concerning any neurological findings, the examiner must state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.

(d)  The physician must make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

(g)  The examiner must provide commentary as to the effect of the low back disability, and any associated objective neurological abnormalities, on the Veteran's occupational functioning.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


